Per Curiam:
The order denying the motion to open the default should be reversed, with ten dollars costs and disbursements, and the motion to open the default and set aside the judgment granted on payment of the costs as taxed. The order denying the motion for a reargument of the motion to open the default is affirmed, without costs to either party. Present — Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order denying motion to open default reversed, with ten dollars costs and disbursements, and motion granted on payment of costs to be taxed. Order denying motion for reargument affirmed, without costs.